Title: To Alexander Hamilton from Charles Smith, 3 September 1799
From: Smith, Charles
To: Hamilton, Alexander


          
            Sir,
            Trenton Septr. 3d. 1799.
          
          Agreeably to an Order of the Secretary at War of the 2d. Inst., that all Officers of the first Regiment of Artillerists & Engineers, and of the first, second, third and fourth Regiments of Infantry in the Service of the United States, who are, from whatever Cause, Absent from their Commands to Report themselves without delay to you by letter—
          I have therefore, Sir, the Honor to inform you that I am in Health and ready to obey your Commands—
          I am Sir, with respect, Your Huml. Servt.
          
            Chas. Smith, 2d. Lieut.
            1st. Regt. Infty. 
          
        